DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Invention II, claims 16-20 in the reply filed on 5/4/2022 is acknowledged.
	Claims 1-15 are cancelled. Claims 21-35 are newly added. 
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (US 9,123,659).
	Re claim 16, Fu teaches, Fig. 29, col. 8, a method of fabricating an integrated circuit (IC), comprising: 
-in a logic cell (logic region R1) disposed next to a memory cell (memory region R2), 
-forming at least three fin groups (within 10 fins 801) that are separate from each other and extend along a first direction, within a cell height of the logic cell (R1) that is equal to a cell height of the memory cell (R2) in a layout view, for forming corresponding transistors (e.g. gate structures) in the integrated circuit.

    PNG
    media_image1.png
    239
    455
    media_image1.png
    Greyscale

Re claim 17, Fu teaches forming the at least three fin groups comprises at least one of: forming at least one fin in the at least three find groups to be to be aligned with at least one of memory fins of the memory cell; or forming at least one fin (801) in the at least three fin groups to be not aligned with the memory fins (82) of the memory cell (R2) (Fig. 29).
4.	Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara (US 2017/0243955).
	Re claim 16, Shinohara teaches, Fig. 7, [0051, 0063], a method of fabricating an integrated circuit (IC), comprising: 
-in a logic cell (B) disposed next to a memory cell (A), 
-forming at least three fin groups (within 4 or more fins F2) that are separate from each other and extend along a first direction, within a cell height of the logic cell (B) that is equal to a cell height of the memory cell (A) in a layout view, for forming corresponding transistors (transistor Tr) in the integrated circuit.

    PNG
    media_image2.png
    304
    510
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of JO et al. (US 2019/0363084).
	The teachings of Fu have been discussed above. 
	Re claim 20, Fu teaches in a layout view, a plurality of fins of the logic cell (R1) are separated from a plurality of memory fins of the memory cell (R2) formed in the integrated circuit (Fig. 29). 
	Fu does not teach the plurality of memory fins extend toward the plurality of fins, and at least one of the plurality of fins is not aligned with the plurality of memory fins.
	JO teaches the plurality of memory fins (102b) extend toward the plurality of fins (102a), and at least one of the plurality of fins is not aligned with the plurality of memory fins (Fig. 4).
	As taught by JO, one of ordinary skill in the art would utilize the above teaching and incorporate into Fu to obtain the plurality of memory fins extend toward the plurality of fins, and at least one of the plurality of fins is not aligned with the plurality of memory fins, because it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by JO in combination Fu due to above reason. 
6.	Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Cantone et al. (US 2015/0318181). 
	Re claim 21, Fu teaches, Fig. 29, col. 8, a method, comprising: 
-disposing at least one logic cell R1) next to at least one memory cell (R2); and 
-separating a plurality of fins (within fins 801) in the at least one logic cell (R1) into a plurality of fin groups for forming transistors (e.g. gate structures). 
Fu does not teach a distance between two adjacent groups of the plurality of fin groups is different from a distance between another two adjacent groups of the plurality of fin groups.  
Cantone teaches, Fig. 21, a distance (243) between two adjacent groups of the plurality of fin groups is different from a distance (244) between another two adjacent groups of the plurality of fin groups.  
As taught by Cantone, one of ordinary skill in the art would utilize and modify the above into Fu teaching to obtain a distance between two adjacent groups of the plurality of fin groups is different from a distance between another two adjacent groups of the plurality of fin groups as claimed, because it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Cantone in combination Fu due to above reason. 
Re claim 24, Fu teaches disposing a plurality of memory fins (82) in the at least one memory cell (R2) toward (to left) the plurality of fins (81); and separating the plurality of memory fins from the plurality of fins (801), wherein at least one of the plurality of memory fins (802) is not aligned with the plurality of fins (801) (Fig. 29). 
7.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu as modified by Cantone as applied to claim 21 above, and further in view of Frederick et al. (US 2010/0088659). 
The teachings of Fu/Cantone have been discussed above. 
Re claim 23, Fu/Cantone does not teach aligning at least one of the plurality of fins with at least one of memory fins of the at least one memory cell.  
Frederick teaches aligning poly strips in standard cells (10) (Fig. 5). 
As taught by Frederick, one of ordinary skill in the art would utilize the above teaching to align at least one of the plurality of fins with at least one of memory fins of the at least one memory cell, because it aids in producing cells that compatible to each other, and because it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Frederick in combination Fu/Cantone due to above reason. 
Allowable Subject Matter
8.	Claims 18, 19, 22, 25 & 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27-35 allowed over the cited arts. The allowable subject matter includes steps of “disposing a plurality of first fins, a plurality of second fins…with the plurality of fin grids”. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/19/22